DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment received on 09/17/2021. Applicant's submission filed on 09/17/2021 has been entered.

Claim Status
Claims 1, 12 and 20 have been amended. Claim 19 and 21 have been canceled.   Claim 24 is new.  Claims 1-18, 20 and 22-24 are presented for examination and allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18, 20 and 22-24 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). None of Prior arts disclose or suggest the combination of limitations specified in the independent claims 1, 12 and 20.
The prior arts of record fails to teach or suggest:
“modeling the entity in accordance with the created data type by automatically adapting, by the computer, the first attribute metadata to the created entity data type of a unified data model;
storing the modeled entity in a unified storage in accordance with the created data type for the first attribute metadata of the entity; and

unifying persistent data from the plurality of different types of access management components for accessing components associated with identity management in the unified storage by vertically tying together the persistent data from the plurality of different types of access management components according to attribute metadata modeled for the created data types of entities of the access management components,
wherein the unified storage is a single persistent store for the plurality of different types of access management components,
wherein the unified storage comprises the unified data model which is configured to centrally store a plurality of entities for the plurality of different types of access management components in a uniform manner in accordance with a created data type for attribute metadata of each of the plurality of entities.”
In the in the specific manner and combinations recited in claim 1;

“modeling the entity in accordance with the created data type by automatically adapting the first attribute metadata to the created entity data type of a unified data model;
storing the modeled entity in a unified storage in accordance with the created data type for the first attribute metadata of the entity; and
unifying persistent data from the plurality of different types of access management components for accessing components associated with identity management in the unified storage by vertically tying together the persistent data from the plurality of different types of access management components according to attribute metadata modeled for the created data types of entities of the access management components,
wherein the unified storage is a single persistent store for the plurality of different types of access management components,
wherein the unified storage comprises the unified data model which is configured to centrally store a plurality of entities for the plurality of different types of access management components in a uniform manner in accordance with a created data type for attribute metadata of each of the plurality of entities.”
In the in the specific manner and combinations recited in claim 12; and

“model the entity in accordance with the created data type by automatically adapting the first attribute metadata to the created entity data type of a unified data model;
store the modeled entity in a unified storage in accordance with the created data type for the first attribute metadata of the entity; and
unify persistent data from the plurality of different types of access management components for accessing components associated with identity management in the unified storage by vertically tying together the persistent data from the plurality of different types of access management components according to attribute metadata modeled for the created data types of entities of the access management components,
wherein the unified storage is a single persistent store for the plurality of different types of access management components,
wherein the unified storage comprises the unified data model which is configured to centrally store a plurality of entities for the plurality of different types of access management components in a uniform manner in accordance with a created data type for attribute metadata of each of the plurality of entities.”
In the in the specific manner and combinations recited in claim 20.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153